                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


ROXANNE K. SEGHERS                                       CIVIL ACTION

VERSUS                                                   NO. 20-1502

ANDREW SAUL, COMMISSIONER
OF THE SOCIAL SECURITY
ADMINISTRATION                                           SECTION “J” (1)

                                    ORDER

      Considering the record, the applicable law, the Parties’ Cross-Motions for

Summary Judgment (Rec. Docs. 14, 15), the Magistrate Judge’s Report and

Recommendation (Rec. Doc. 16), and the Objection to the Magistrate Judge’s Report

and Recommendations (Rec. Doc. 17) filed by Plaintiff, Roxanne K. Seghers,

      IT IS HEREBY ORDERED that Plaintiff’s objection (Rec. Doc. 17) is

OVERRULED, the Magistrate Judge’s Report and Recommendations (Rec. Doc. 16)

are APPROVED and ADOPTED as the Court’s opinion.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

(Rec. Doc. 14) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment (Rec. Doc. 15) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s claims are DISMISSED with

prejudice.
New Orleans, Louisiana, this 14th day of July, 2021.



                                 ________________________________
                                 CARL J. BARBIER
                                 UNITED STATES DISTRICT JUDGE
